Case 2:19-cv-07033-DFM Document 22 Filed 09/14/20 Page 1 of 1 Page ID #:597


                                                                           JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



CHARLES R.,                               Case No. CV 19-07033-DFM

          Plaintiff,                      JUDGMENT

                         v.

ANDREW M. SAUL,
Commissioner of Social Security,

          Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: September 14, 2020                    ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
